Citation Nr: 0317727	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-17 915	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West. 
2002), due to treatment received at a Department of Veterans 
Affairs (VA) medical facility in 1995.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to July 
1946 and died in May 1995. 

The appellant, who is the veteran's widow, appealed rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in New York, New York.  In February 
2003, the appellant testified at a hearing before the 
undersigned at the RO.

In a December 2002 supplemental statement of the case (SSOC) 
the RO considered and denied the new issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 (West 2002).  
The RO should obtain clarification from the appellant as to 
whether she is pursuing such issue on appeal.  According to 
her response, if any, the RO should undertake all necessary 
action consistent with governing criteria.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board of Veterans' Appeals (Board) has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

A historical review of the record shows that the veteran died 
on May [redacted]
, 1995 while hospitalized at the VA medical facility 
at 130 West Kingsbridge Road, Bronx, New York.  The 
certificate of death shows that the immediate cause of his 
death was sepsis due to gangrene of the lower extremities due 
to diabetes mellitus.  Other significant disability 
contributing to death was limb contraction due to stroke.  An 
autopsy was not performed.  

At the time of the veteran's death, service-connection was in 
effect for gunshot wounds of the left buttock, thigh and 
knee, Muscle Groups XVII and XVIII, evaluated as 40 percent 
disabling; paralysis of the right peroneal and tibial nerves, 
evaluated as 30 percent disabling; multiple gunshot wounds of 
the back, healed with slight keloid formation and retained 
foreign bodies, eighth and ninth ribs, evaluated as 20 
percent disabling and residuals of gunshot wounds of the 
right buttock, knee and thigh, evaluated as noncompensable.  
A combined service-connected schedular evaluation of 70 
percent was in effect.  

Following a comprehensive review of the record the Board 
believes that this case must be remanded because the claims 
file does not contain all of the pertinent VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Specifically, the veteran's terminal hospital records only 
include the VA hospital summary reflecting a period of 
inpatient treatment from March 30, 1995 to May [redacted]
, 1995. 
However, the complete record of the veteran's final 
hospitalization must be obtained prior to consideration of 
the claims on appeal.  

Also, at her recent Board hearing, the appellant indicated 
that prior to the veteran's terminal hospitalization, he 
underwent periodic examinations and regular checkups 
including blood work and obtained medication at the 
Kingsbridge Road VA medical facility.  She said that blood 
was drawn for testing approximately every six months and that 
all of his medical treatment was through the VA clinic.  
These outpatient treatment records are not in the file.  

The appellant further testified that the veteran was not 
diagnosed with, or treated for, diabetes mellitus or other 
pertinent disability noted on the certificate of death prior 
hospitalization by VA from March 30, 1995 to May [redacted]
, 1995.  
She claimed that the veteran was mentally incompetent and 
incapable of authorizing any treatment and that she acted as 
his fiduciary.  The appellant maintained that she never 
consented to his receiving a blood transfusion shortly before 
his death.  The veteran's son said his father never took 
insulin.  Thus, all outstanding VA medical records regarding 
the veteran's treatment prior to his death must be obtained 
prior to Board consideration of the appellant's claims.

The appellant submitted her claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 in April 1996, following 
the decision of the court in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).  38 U.S.C.A. § 1151 provides 
that, where a veteran suffers an injury or aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  The applicable regulation 
provides that, in determining whether additional disability 
resulted from a disease or injury or an aggravation of any 
existing disease or injury suffered as a result of VA 
hospitalization or medical or surgical treatment, it will be 
necessary to show that such additional disability is actually 
the result of such disease, or injury or aggravation of an 
existing disease or injury, and not merely coincidental 
therewith. 38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by VA.

Thus, at the time the appellant filed her claim for 
compensation under section 1151, there was no requirement 
that the increased disability be caused by fault on the part 
of VA.  The appellant is not required to show negligence, 
error in judgment or other fault in the medical treatment 
furnished by VA to the veteran from 1991 to 1995.  See Brown 
v. Gardner, supra.
 
The Board notes that the evidentiary record contains 
divergent medical opinions regarding whether VA 
hospitalization and/or treatment of the veteran occasioned 
his death and the opinions appear to be based on an 
incomplete record.  The Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's death was occasioned by VA 
medical treatment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The private and VA medical opinions of record dated in 
January 1997, January 2000 and April 2000, appear to be based 
upon an incomplete medical record as the veteran's terminal 
hospital records are not yet associated with the claims file.  
Accordingly, a new professional medical opinion should be 
obtained, especially in view of the new law referable to the 
duty to assist claimants in the pursuit of VA benefits 
discussed above.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (although the December 2002 
supplemental statement of the case contains the new duty-to-
assist regulation found at 38 C.F.R. § 3.159 (2002)), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the recent decision of the U.S. Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
case is REMANDED to the RO for the following actions:

1.	The RO should send the appellant a letter 
regarding the VCAA and its effect on her 
claims, and she should be advised that she 
might submit any additional evidence in 
support of her claims.

2.	The appellant should be requested to submit 
copies of any and all documents, including 
physicians' statements, that gave her 
authority to act as the veteran's fiduciary 
prior to his death.

3.	The RO should obtain all the veteran's 
VA medical records (in and outpatient) 
from the Kingsbridge Road VA medical 
facility in the Bronx, New York, (130 
W. Kingsbridge Road, Bronx, NY 10468) 
for the period from February 1991 
through May 1995, to specifically 
include all records associated with 
the veteran's terminal hospitalization 
from March 30 to May [redacted]
, 1995.  Please 
request notes, discharge summaries, 
consults, vitals, medications, lab 
reports, imaging, procedures, problem 
lists, examination reports, diagnostic 
studies including blood work, 
transfusions, pharmacy records, 
nurses' notes and treatment 
consent/authorization forms or other 
medical records.

4.	Then, after the above records have 
been received and associated with the 
claims file, the RO should request 
that the veteran's medical records be 
reviewed by an internal medicine 
specialist for an opinion as to the 
relationship between the veteran's VA 
treatment and his death at a VA 
medical facility in May 1995.  The 
physician is requested to review the 
entire claims file, to specifically 
include the records of the veteran's 
final hospitalization from March 30, 
1995 to May [redacted]
, 1995.  The examination 
report should indicate if the 
veteran's complete medical file was 
reviewed.  1.) The examiner is 
requested to provide an opinion 
concerning the death of the veteran 
and whether it is at least as likely 
as not (i.e., at least a 50-50-
probability) that the veteran's death 
from sepsis due to gangrene of the 
lower extremities due to diabetes 
mellitus is shown to be related to VA 
treatment or whether such an etiology 
or relationship is less than likely 
(i.e., less than a 50-50 probability).  
In forming such an opinion, the 
physician should be advised that 
fault, negligence or error on the part 
of VA is not an issue.  All of the 
following elements should be addressed 
in the examiner's opinion: Whether the 
veteran's death on May [redacted]
, 1995 (a) 
was causally related to VA 
hospitalization or medical or surgical 
treatment, (b) was merely coincidental 
with the VA hospitalization or medical 
or surgical treatment, (c) was the 
continuance or natural progress of 
diseases or injuries for which VA 
hospitalization or medical or surgical 
treatment was authorized, or (d) was 
the certain or near certain result of 
the VA hospitalization or medical or 
surgical treatment.  2.) The physician 
is particularly requested to reconcile 
the opinions expressed in the January 
10, 2000 private medical statement 
from Dr. A.O.L. and the September 19, 
1997 and April 4, 2000 VA medical 
statements.  3) In the alternative the 
medical specialist should determine 
whether it is at least as likely as 
not that the veteran's service-
connected disabilities contributed in 
a substantial and material manner to 
his death; rendered him less able to 
withstand the effects of his fatal 
underlying disease or diseases; or 
hastened his death.  A rationale 
should be provided for all opinions 
offered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be 
commented upon in the reports.

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

6.	Thereafter, RO should readjudicate the 
issues of entitlement to service 
connection for the cause of the 
veteran's death, entitlement DIC 
pursuant to the provisions of 38 
U.S.C.A. § 1151 due to treatment 
received at a VA medical facility and 
entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 
35.  If any benefit requested on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertaining to the issues currently on 
appeal since the September 2000 SSOC 
(as to Dependents' Educational 
Assistance), the December 2002 SSCO 
(as to service connection for the 
cause of the veteran's death) and the 
December 2002 SSOC (as to DIC pursuant 
to 38 U.S.C.A. § 1151).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





